UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW HAMPSHIRE

 

LIBERTARIAN PARTY OF
NEW HAMPSHIRE,

and
JO JORGENSON
and
SPIKE COHEN,
and
DARRYL PERRY,
and
JUSTIN O’DONNELL
and
ZACK DUMONT
and

ANDREW OLDING,
Plaintiffs,

V.

GOVERNOR CHRISTOPHER T.

SUNNUNU
In his official capacity as
Governor of the
State of New Hampshire

and

WILLIAM GARDENER,

in his official capacity as

Secretary of State of the

State of New Hampshire,
Defendant

be! Saget eee! Se “tape eure” gee “nee “laeme? “ame” “imae” “Ngee! emma Smee! Sie! Salat gee” Semis Set “mee “names egestas! nee! “eset Steer epee? Sous! “mer! “nee “oem” “eae “ee” “Somers “emt! “Sagres! “Ntrerer’ “tame? “tere” “saya” “ayer! “eummer” “Seu? “east”

 

Civil Case No.: 1:20-cv-00688

 
SUPPLEMENTAL AFFIDAVIT OF JILLETTA JARVIS

|, Jilletta Jarvis, being duly sworn do state the following of personal knowledge:

4. The New Hampshire Libertarian Party began collecting nomination petitions in
January 2020.

2. Our goal is to collect twice the required number of petitions because typically
almost one half are determined to be invalid because of name or address
information that is different than what was given when the voter registered or
other alleged errors. |

3. In 2016 we collected between 5,000 and 6,000 petitions of which
approximately 2,000 were deemed invalid.

4. We have placed the same level of effort in our securing nomination petitions
in this election cycle with much jess success.

5. We collected approximately 375 petitions during January and February,
primarily at voting locations on the day of the New Hampshire primary.

6. During the pendency of the Governor's Stay at Home Order, we attempted to
collect nomination petitions using regular mail and email.

7. Both methods were ineffective. From mailing 350 letters, we only got back 7
nomination petitions. One of our candidates sent out 500 to 1,000 emails and
got only 8 responses.

8. We attempted to have the nomination petition requirements modified through

requests to the Secretary of State, Attorney General and Governor.

 
9. We also actively participated in the meetings of the Select Committee on
2020 Emergency Election Support and communicated to the Committee the
need to substantially modify the nomination petition requirement.

10.On April 1, 2020, the Party sent a letter to the Secretary of State (attached)
noting the necessity of our halting the collection of petitions, and requesting
that we be provided ballot access based on our showing in the 2018 election
cycle.

11.On April 9, 2020, Darryl Perry, the Party’s candidate for Governor, filed a
Petition for Redress with the Governor, and on April 22, 2020, with the Office
of Attorney General again requesting that the Party be placed on the ballot
because of the roadblocks to petition gathering created by the pandemic. See
attached.

42.On April 27, 2020, he received a response that the Department of Justice
lacked the authority to compel a legal change. See attached.

13.1 made numerous phone calls to the Governor's office in April without
receiving a response. | sent a request in writing to John Formello, Governor's
counsel, on the advice of the Governor's office. This message was sent via
email per the advice received and sent on April 30". | know only that John
Formelio read the written request on May 10" per a read receipt. See
attached

14.We were not notified that our request had been denied until the Governor

made that statement at a press conference in May.

 
15. We were not abie to collect nomination petitions for our candidates for
President and Vice President until their selection at the National Convention
on May 23-24,

16. In recent weeks, we have had persons going door to door to collect petitions.
However, they have reported back that their efforts have been largely
unsuccessful because most people are unwilling to talk to them or exchange
papers because of social distancing and infection concerns.

17.On the weekend of July 4th, we were able to get the consent of a retailer, the
Market Basket, to use a table outside of its premises in Bedford.

18.We were able to secure 421 petitions as a result of the use of that table.

19. The total number of petitions we have secured as of July 7, 2020 for our state
candidates is 803 and for our federal candidates 426.

20. Additional signatures have been collected but not verified.

21.1 have been arranging “pick up days” in which people print out petitions from
our website, sign them and | pick them up from their houses.

22.We have continued our petitioning efforts since then so our total on hand
petitions are constantly being updated. | need to wait 24 hours from receiving

the petitions before touching and removing invalid petitions (missing names,

addresses, towns).

 
STATE OF NEW HAMPSHIRE
COUNTY OF HILLSBOROUGH

The foregoing instrument was acknowledged before me this 13th day of July,
2020, by Jilletta Jarvis.

i

_f

~ ft rr thts PTs
Cita CUD bre Lip
Justice of the Peace/Notary Public

Arlene C. Weinstein, Notary Public
My Commission Expires May 20, 2025

 
From: Brian Shields

 

Tor secrelarv@lonh.org

Subject: Fwd: LPNH Petition Drive

Date: Wednesday, July 8, 2020 7:30:13 PM

Attachments: LPNH Petition Drive Letter to Sec Gardner.odf
Untitled attachment 0879 Lhtmi

Brian Shields

Begin forwarded message:

From: Brian Shields <brianshields@Ipnh.org>

Date: April 1, 2020 at 5:06:30 PM EDT

To: elections@sos,state.nh.us

Ce: info@Ipnh.org, Daniel Fishman <dan.fishman@lphq.org>
Subject: LPNH Petition Drive

Good evening,

Attached is a letter to Secretary Gardner from the LIbertarian Party of New
Hampshire Executive Committee concerning our ballot access petitioning during
this COVID-19 emergency. It is time sensitive and your expediency in this matter
is appreciated.

In Liberty,

Brian Shields

Chair

Libertarian Party of New Hampshire
Chair@LPNH.org
DocuSign Envelope 1D: 7EAE0571-A024-4561-87BC-E9ACE7AE1D03

Libertarian Party of New Hampshire

 

info@ LPNH.org - (888) 688-LPNH

Secretary Gardner,

The Libertarian Party of New Hampshire has been petitioning throughout the state since the
beginning of January to collect the signatures required to be placed on the 2020 November
general election ballot. Our petition effort has been cut short due to the unprecedented State of
Emergency declared by President Trump and Governor Sununu, .

On Monday, March 16, 2020, LPNH concluded the risk of spreading the COVIEN9 virus
throughout New Hampshire in our efforts to collect petitions became too high, and the
Libertarian Party of New Hampshire halted batlot access efforts effective immediately to
protect voters, activists, and those who will eventually handle these petitions in municipal

. Offices throughout the state. Without the opportunity to collect signatures, there is nota path to
allow any petition-eligible candidates to become qualified to be on the ballot.

We are asking you to make an extraordinary decision in this unprecedented time to protect the
democratic process and allow New Hampshire voters the cho ice they would have had if our
petition efforts were able to continue.

We are asking you in your authority as Secretary of State to restore our ballot access conditions
of the 2018 election cycle, such that all candidates who are now required to achieve ballot
access through petitioning under RSA 655:40-45 be allowed the same access as a qualified
candidate of a recognized party by paying the filing fee and filing a declaration of candidacy
during the filing period. If you are unable to grant such a request, we ask you to express our
concerns to Governor Sununu and the legislature to create a safe and healthy path towards
ballot access during this State of Emergency.

In Liberty,

BDocuSigned by:
dh

Brian Shields

 

Chair- Libertarian Party of New Hampshire
Chair@LPNh.org

 
DocuSign Envelope [D: 7EAEO571-A024-4561-87BC-E9ACE7AE1D03

 

Libertarian Party of New Hampshire

Info@ LP NH.org - (888) 688-LPNH

The LPNH Executive Committee

DoauSlgned by:

Milt. Sans

DocuSlgned by:

Robeak sLombaarde

 

DocuSigned by;
| Jeefrd ancy
ZOTRIF TAD...
Richard Manzo

Vice Chair

DocuSigned by:

Yarce Kondeaw

STPOLAUIZACHAA..

Jilletta Jarvis

Secretary

BDeouSigned by:

Tobi. Munrard.

 

4247 AACR EAST

Jarec Rondeau

At-Large Member

UTROBBBDo, AGC...

Tobin Menard

At Large Member

5

 

Robert Lomba rdo

Treasurer

 
Assistant Attorney General

New Hampshire Department of Justice
33 Capitol Street

Concord, NH 03301

Tel. (603) 271-3650

Fax (603) 271-2110

*** STATEMENT OF CONFIDENTIALITY***

The information contained in this electronic message and any attachments to this message may contain confidential or privileged
information, and is intended for the exclusive viewing of the addressee(s}, If you are not the intended recipient, be aware that the
retention, dissemination, distribution, disclosure, or copying of this transmission is prohibited, If you are neither the intended
recipient(s}, nor a person responsible for the delivery of this communication to the intended recipient(s), you are hereby notified
that any retention, dissemination, distribution or copying of this communication is strictly prohibited. Please notify the Attorney
General's Office immediately at {603} 271-3671 or reply to justice@doj.nh.gov if you are not the intended recipient, and then
immediately delete all copies of this message and any attachments.

From: Darryl Perry <darryiwperry@gmail.com>
Sent: Wednesday, April 22, 2020 2:38 PM

To: DOJ-Election Law <electionlaw@doj.nh.gov>
Subject: Opinion Request

 

IEXTERNAL: Do not open attachments or click on links unless you recognize and trust the sender.

 

 

 

To the Election Law Division of the Office of the Attorney General:

On April 1 the Executive Committee of the Libertarian Party of New Hampshire sent a letter to Secretary of
State Bill Gardner (attached) requesting relief from petitioning laws this year due to the ongoing pandemic. On
April 9, lin my capacity as the Libertarian nominee for Governor, sent a Petition for Redress (attached) to
Governor Sununu.

Thus far neither the Governor nor the Secretary of State have responded to either request.

2
The Attorney General recently worked with the SOS in issuing guidance to expand Absentee Voting in the
upcoming elections.

Without the opportunity to collect signatures, there is not a path to allow any petition-eligible candidates to
become qualified to be on the ballot, Therefore, I'm asking the Attorney General to urge the Governor and
Secretary of State to grant relief to candidates who are unable, due to social distancing guidelines, to safely and
effectively gather petitions.

I am additionally asking for a formal opinion on this matter be issued before the candidate filing period opens
on June 3.

Sincerely,

Darryl W. Perry

 
A PETITION FOR REDRESS

WHEREAS the U.S. District Court in New Hampshire has recognized “under New Hampshire law, individuals have an
explicit constitutional right to run for public office.” Libertarian Party of New Hampshire, et al. v. William M. Gardner
(D.NH 2010); AND

WHEREAS Part 1 Article 11 says that “[elvery inhabitant in the state, having the proper qualifications, has an equal right
io be elected into office.”; AND

WHEREAS Part 1 Article 4 says that “some [natural rights] are, in their very nature unalienable, because no equivalent
can be given or received for them. Of this kind are the Rights of Conscience,”; AND

WHEREAS Part 1 Article 2 says that “Equality of rights under the law shall not be denied or abridged by this state on
account of race, creed, color, sex or national origin”; AND

WHEREAS a political philosophy fits within the Merriam-Webster Dictionary definition of creed; AND

WHEREAS Part 1 Article 8 says that “All power resid[es] originally in, and [is] derived from, the people”; AND
WHEREAS Part 1 Article 10 states “Government being instituted for the common benefit, protection, and security, of the
whole community, and not for the private interest or emolument of any one man, family, or class of men”; AND
WHEREAS candidates for political office who are not members of a recognized political party (see RSA 655:17-a
“nonparty or other candidates”) have an unequal process for being placed on the ballot (see RSA 655:19-c; RSA 655;40;
41; 42; 43); AND

WHEREAS these laws create two distinct classes of political candidates; AND

WHEREAS on January 11, 2020 the Libertarian Party nominated candidates for public office except for President; AND
WHEREAS the Libertarian Party’s nominees began circulating nomination papers in January; AND

WHEREAS on February 27, 2020, the Centers for Disease Control issued guidance recommending, among other things,
that members of the public practice “social distancing” and minimize close contact with others in order to slow the spread
of COVID-19; AND

WHEREAS, on or about March 11, 2020 the World Health Organization declared COVID-19 a pandemic; AND
WHEREAS, on March 13, 2020, the President of the United States declared a National Emergency (retroactive to March
1, 2020) under the federal Stafford Act due to the spread of COVID-19; AND

WHEREAS on March 13, 2020 Governor Chris Sununu declared a State of Emergency due to Novel Coronavirus
{(COVID-19); AND

WHEREAS on March 16, 2020 Governor Chris Sununu issued Emergency Order #2 which restricted gatherings of 50 or
more attendees; AND

WHEREAS on March 23, 2020 Governor Chris Sununu issued Emergency Order #16 which restricted gatherings of 10 or
more attendees; AND

WHEREAS on March 23, 2020 the CDC issued interim guidance which included information on social distancing; AND
WHEREAS the CDC says “Social distancing is the practice of increasing the space between individuals and decreasing
the frequency of contact to reduce the risk of spreading a disease (ideally to maintain at least 6 feet between ail
individuals, even those who are asymptomatic).”; AND

WHEREAS on March 23, 2020 Governor Chris Sununu issued Emergency Order #12 permitting state and local
government bodies to conduct meetings through electronic means; AND

WHEREAS on March 26, 2020 Governor Chris Sununu issued Emergency Order #17 “Closure of on-essential businesses
and requiring Granite Staters to stay at home” until at least May 4, 2020; AND

WHEREAS on March 27, 2020 Governor Chris Sununu issued Emergency Order #18 which authorized the Director of
the Division Motor Vehicles to take measures to reduce in-person contact, including on-line transactions and remote
services; AND

WHEREAS on April 1, 2020 Governor Chris Sununu issued Emergency Order #23 which relieved certain municipal and
local governmental bodies from meet on a particular schedule or a certain number of times within a given time frame;
AND

WHEREAS on April 1, 2020 Governor Chris Sununu issued Emergency Order #23 which relieved certain municipal and
local governmental bodies from complying with statutory or local deadlines or deadlines set forth in a municipal charter
for taking actions on applications and requests; AND

WHEREAS on April 1, 2020 Governor Chris Sununu issued Emergency Order #23 which authorized municipal and local
governmental bodies to transition to phone, online, and limited appointment-only services to allow for proper social
distancing as defined by the Center for Disease Control; AND

WHEREAS a candidate from a recognized political party filing in accordance with RSA 655;19-a would need to only pay
a filing fee; AND

 
WHEREAS nonparty or other candidates filing in accordance with RSA 655:17-a must also comply with RSA 655:42 and
pay a filing fee AND collect petitions; AND

WHEREAS other states have eased or eliminated petitioning requirements due to the ongoing pandemic; AND

WHEREAS at least two Secretaries of State have publicly asked their legislature to waive most petitioning requirements
for the 2020 election; AND

WHEREAS Part 1 Article 32 states “The People have a right, in an orderly and peaceable manner, to assemble and consult
upon the common good, give instructions to their Representatives, and to request of the legislative body, by way of
petition or remonstrance, redress of the wrongs done them, and of the grievances they suffer.”; AND

WHEREAS the New Hampshire General Court has suspended all activities until May 4, 2020; AND

WHEREAS on January 30, 2013 House Speaker Terie Norelli ruled that a motion by Rep, George Lambert to refer a
citizen petition to a committee was out of order; AND

WHEREAS the deadline for introducing new legislation has passed; AND

WHEREAS the House and Senate deadline for legislative action on bills from the other chamber is May 14, 2020; AND
WHEREAS the candidate filing period is June 3 through June 12; AND

WHEREAS a legislative solution before the candidate filing period is thus extremely unlikely; AND

WHEREAS nomination papers for nonparty or other candidates are to be delivered to City and Town Clerks by August 5;
AND

WHEREAS collecting the requisite number of valid petitions requires interacting with tens of thousands of people; AND
WHEREAS the Libertarian Party will nominate its Presidential candidate over Memorial Day weekend; AND

WHEREAS there is no known timeline for an end to the ongoing pandemic; AND

WHEREAS a report from the Institute for Health Metrics and Evaluation estimates that by early August 337 New
Hampshire residents will have died from the pandemic pandemic; AND

WHEREAS nonparty and independent candidates may not begin circulating petitions before January 1* of the election
year; AND

WHEREAS it is unsafe to circulate and collect petitions during a pandemic; AND

WHEREAS it is not possible to circulate and collect petitions while also practicing safe social distancing; AND
WHEREAS even if it were legal and/or physically feasible to gather signatures during the current public health
emergency, it is unlikely that petition-circulators would be able to gather signatures because there are fewer people
congregating in public places and fewer people are likely to open their doors to strangers who come knocking; AND
WHEREAS even after the public-health emergency subsides, the COVID-19 outbreak is likely to have a negative effect
on signature gathering for a substantial period of time; AND

WHEREAS this effectively created a truncated petitioning window; AND

WHEREAS there are several federal court decisions declaring that when a petitioning window is truncated, the burdens
placed upon candidates should be reduced; AND

WHEREAS the US Supreme Court ruled “[a] burden that falls unequally on new or smail political parties or on
independent candidates impinges, by its very nature, on associational choices protected by the First Amendment.”
Anderson v. Celebrezze, 460 U.S. 780 (1983)

WHEREAS in accordance with RSA 4:45, III and pursuant to Section 18 of Executive Order 2020-04, the Governor has
the authority to promote and secure the safety and protection of the people of New Hampshire.

THEREFORE, I request the following relief:

* A declaration that nonparty or other candidates need only comply with RSA 655:;19-c in order to be placed on the
general election ballot.

* A declaration that any political organization that has placed a candidate on the general election ballot in one of the
last 2 state election cycles be permitted to place their candidates on the ballot, provided the organization otherwise
comply with RSA 655:43, I-IV,

¢ Such other and further relief as may be just and proper.

Dated April, 9 2020

 

Libertarian Party n6minee for Governor

 
Stacey Hoyt

From: Jon Meyer

Sent: Tuesday, July 07, 2020 3:57 PM

To: Stacey Hoyt

Subject: FW: Opinion Request

Attachments: LPNH-Petition-Drive-Letter-to-Sec-Gardner{1).pdf; petition for redress.pdf

Please download

Jow Meyer

Backus Meyer & Branch, LLP
P.O. Box 516

116 Lowell Street
Manchester, NH 03105
(603) 668-7272

{603} 668-0730 (FAX}

(888) 259-7272
imeyer@backusmeyer.com

From: Darryl Perry [mailto:darrylwperry@gmail.com)
Sent: Tuesday, July 07, 2020 3:48 PM

To: Jon Meyer <jmeyer@backusmeyer.com>
Subject: Fwd: Opinion Request

waeeaseee= Forwarded message ---------

From: ChongYen, Nicholas <Nicholas. Chong Yen@doj.nh.gov>

Date: Mon, Apr 27, 2020 at 3:38 PM

Subject: RE: Opinion Request

To: Darryl Perry <darrylwperry@gmail.com>

Ce: Perlow, Jill <Jill. Perlow@doj.nh gov>, Tekin, Jill <Jill. Tekin@doj.nh.gov>, Tracy, Richard
<Richard. Tracy(@doj.nh.gov>

Good afternoon Mr. Perry,

The Department of Justice does not have the statutory authority to modify or compel the Secretary of State or Governor
to change the nomination and petitioning requirements.

Thank you,

Nicholas Chong Yen

 
From: Jilletta Jarvis For Governor

 

To: info@ipnh org

Subject: Re:

Date: Thursday, April 30, 2020 4:24:30 PM
See below

Jiiletta

> On Apr 30, 2020, at 4:17 PM, Jilletta Jarvis For Governor <jarvis-jilletta@comcast.net> wrote:

>

> Me. Formelio;

>

> The Libertarian Party of N.H. would like to formally request the an Executive Order be granted for this election
period to set the petitioning requirement for candidates to be on the ballot to the requirements set in the 2016
election. This is due to the Stay at Home order which halted our candidates” ability to petition for signatures. We
voluntarily complied with this order due to the health risk to our volunteers and the members of the community,
However, the N.H. Constitution guarantees the right to run for office for ail individuals of the state and we would
fike to enable our members to exercise their constitutional right.

> Asa side note, we feel extending Constitutional rights at this time would help our Governor, who is frankly being
attacked for Constitutional infringement, Perhaps this would help show how invested he is in guaranteeing the
rights of the citizens of this state.

Our formal request is:

A declaration that nonparty or other candidates need only comply with RSA 655:19-c in order to be placed on the
general election ballot.

+ A declaration that any political organization that has placed a candidate on the general election ballot in one of the
last 2 state election cycles be permitted to place their candidates on the ballot, provided the organization otherwise
comply with RSA 655:43, I-IV.

* Such other and further relief as may be just and proper,

>

> I would be happy to discuss this with you further. My phone number is 603-275-5834,

>

> Jilletta

 
From: Eormelia, John

 

To: dileita

Subject: Read: Important Exec. Order Request
Date: Sunday, May 10, 2020 5:44:25 PM
Your message

To: Formetla, John

Subject: Important Exec, Order Request

Sent: Thursday, Aprif 30, 2020 9:43:05 PM (UTC-05:00) Eastern Time (US & Canada}
was read on Manday, May 4, 2020 6:39:43 PM (UTC-05:00) Festern Time (US & Canada),

 
